DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
The specification was amended to correct informalities and is accepted.

Allowable Subject Matter
Claims 7-15 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 7 with the allowable feature being:" A wire protection member comprising: a pipe and a protector wherein: the protector has a body part and a cover part that are connected to each other in a vertical direction perpendicular to an axial direction of the pipe and cover an end part of the pipe, a protector-side locking part is provided, a pipe-side locking part fits together with the protector-side locking part from the direction intersecting the axial direction and (ii) restricts positional deviation of the protector, the pipe-side locking part comprises a hole that penetrates through a peripheral wall of the pipe, and the protector-side locking part comprises a protrusion that fits into the hole, the protrusion inserting into the hole from the vertical direction, and the end part of the pipe being held between the body part and the cover part."
Therefore, claim 7 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 13 with the allowable feature being:" A wire protection member comprising: a pipe and protectors : each protector has a body part and a cover part that are connected to each other and cover an end part of the pipe, and protector-side locking parts are provided at at least one of each body part or each cover part, at the pipe, pipe-side locking parts are provided that (i) when each body part and the respective cover part are connected, fit together with the protector-side locking parts and (ii) restrict positional deviation of the protectors in a circumferential direction of the pipe and in the axial direction of the pipe, each pipe-side locking part comprises a hole that passes through a peripheral wall of the pipe, and each protector-side locking part comprises a protrusion that is fit to the hole, and the holes are arranged at respective end parts of the pipe in the axial direction, an elongated hole shape elongated in the axial direction, allowing the respective protrusion to be loosely fit in the axial direction."
Therefore, claim 13 is allowed.

Claims 8-12 and 14-15 are also allowed as being directly or indirectly dependent of the allowed base claims 7 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847  
                                                                                                                                                                                                      /TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847